Exhibit 10.3
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OR CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND REGISTRATION OR QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED PURSUANT TO AN EXEMPTION
UNDER SUCH ACT AND SECURITIES LAWS.
 
Warrant No. ____
June 17, 2013
   

ROCKDALE RESOURCES CORPORATION
WARRANT TO PURCHASE COMMON STOCK
 
This Warrant to Purchase Common Stock (this “Warrant”) is issued to Rick Wilber,
a Florida resident (the “Holder”), by Rockdale Resources Corporation, a Colorado
corporation (the “Company”).  The Holder acknowledges that this Warrant is
issued pursuant to the Convertible Secured Note and Warrant Purchase Agreement
dated as of the date hereof by and between the Holder and the Company.
 
1. Purchase of Shares.  Subject to the terms and conditions of this Warrant, the
Holder is entitled, upon surrender of this Warrant at the principal office of
the Company (or at such other place as the Company shall notify the Holder in
writing), to purchase from the Company 1,000,000 shares of the Company’s Common
Stock, $0.001 par value per share (the “Shares”), subject to adjustment pursuant
to Section 8.
 
2. Purchase Price.  The purchase price for the Shares shall be $0.80 per share
of Common Stock, subject to adjustment pursuant to Section 8 (such price, as
adjusted from time to time, is herein referred to as the “Exercise Price”).
 
3. Exercise Period.  This Warrant shall be exercisable, in whole or in part,
during the term commencing on the date of this Warrant and ending at 5:00 p.m.
on June 17, 2023; provided, however, that in the event of (a) the closing of the
Company’s sale or transfer of all or substantially all of its assets, or (b) the
closing of the acquisition of the Company by another entity by means of merger,
consolidation or other transaction or series of related transactions, resulting
in the exchange of the outstanding shares of the Company’s capital stock such
that the shareholders of the Company prior to such transaction own, directly or
indirectly, less than 50% of the voting power of the surviving entity, this
Warrant shall, on the date of such event, no longer be exercisable and become
null and void.  In the event of a proposed transaction of the kind described
above, the Company shall notify the Holder of the Warrant at least 30 days prior
to the consummation of such event or transaction.
 
4. Method of Exercise.  While this Warrant remains outstanding and exercisable
in accordance with Section 3, the Holder may exercise, in whole or in part, the
purchase rights evidenced by this Warrant.  Such exercise shall be effected by:
 
(a) the surrender of the Warrant, together with a duly executed copy of the form
of subscription attached hereto, to the Secretary of the Company at its
principal offices; and
 
(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Net Issue Exercise.
 
(a) In addition to and without limiting the rights of the Holder under the terms
hereof, the Holder may elect to receive Shares equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with notice of such election in
which event the Company shall issue to the Holder a number of Shares computed
using the following formula:
 
X
=
Y(A-B)
   
A

 
Where
   
X
-
The number of Shares to be issued to the Holder of this Warrant after exercise.
Y
-
The number of Shares to be exercised.
A
-
The Bid Price of one Share to be issued upon exercise of this Warrant.
B
-
Per share purchase price of the Shares at the date of exercise.

 
“Bid Price” means the bid price of one Share in the over-the-counter market on
the electronic bulletin board for such Share as reported by Bloomberg for the
close of the trading day preceding the day of determination, or, if no bid price
is reported by Bloomberg for such day, the average of the bid prices of any
market makers for such Share as reported in the “pink sheets” by OTC Markets
Group, Inc. as of the close of the trading day preceding the day of
determination.  If the Bid Price cannot be calculated as of the particular day
of determination on either of the foregoing bases, the Bid Price as of the day
of determination shall be the fair market value of one Share as determined in
good faith by the Board of Directors of the Company.
 
(b) No payment of any cash or other consideration to the Company shall be
required from the Holder in connection with any exercise of this Warrant by
exchange pursuant to this Section 5.  Such exchange shall be effective upon the
date of receipt by the Company of the original Warrant surrendered for
cancellation and a written request from the Holder that the exchange pursuant to
this Section 5 be made, or at such later date as may be specified in such
request.
 
6. Certificates for Shares.  Upon the exercise of the purchase rights evidenced
by this Warrant, one or more certificates for the number of Shares so purchased
shall be issued as soon as practicable thereafter, and in any event within 30
days of the delivery of the subscription notice.
 
7. Issuance of Shares.  Except as otherwise provided herein, the Company
covenants that the Shares, when issued pursuant to the exercise of this Warrant,
will be duly and validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance thereof.
 
8. Adjustment of Exercise Price and Number of Shares.  The number of Shares
purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances.  If the Company shall at any
time prior to the expiration of this Warrant subdivide its Common Stock, by
split-up or otherwise, or combine its Common Stock, or issue additional shares
of its Common Stock as a dividend with respect to any shares of its Common
Stock, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the Exercise Price
payable per Share, but the aggregate Exercise Price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 8(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Reclassification, Reorganization, and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 8(a)), then, as a condition of such reclassification,
reorganization or change, lawful provision shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Holder, so that the Holder shall have the right at any time
prior to the expiration of this Warrant to purchase, at a total price equal to
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities or property receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Shares by the Holder immediately prior
to such reclassification, reorganization or change.  In any such case,
appropriate provisions shall be made with respect to the rights and interest of
the Holder so that the provisions hereof shall thereafter be applicable with
respect to any shares of stock or other securities or property deliverable upon
exercise hereof, and appropriate adjustments shall be made to the Exercise Price
per Share payable hereunder, provided the aggregate Exercise Price shall remain
the same.
 
(c) Notice of Adjustment.  When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of this Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
9. No Fractional Shares or Scrip.  No fractional Shares or scrip representing
fractional Shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional Shares the Company shall make a cash payment therefor on the
basis of the Bid Price then in effect.
 
10. No Shareholder Rights.  Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights of a shareholder with respect to the Shares,
including without limitation, the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
shareholder meetings, and the Holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.
 
11. Successors and Assigns.  Subject to the restrictions on transfer described
in Section 12 below, the rights and obligations of the Company and the Holder
shall be binding on and benefit the successors, assigns, heirs, administrators,
and transferees of the parties.
 
12. Transfer of this Warrant or any Shares Issued on Conversion Hereof.  The
Holder shall not sell, assign, pledge, transfer or otherwise dispose of or
encumber this Warrant or any Shares issued on conversion hereof (collectively,
the “Securities”), except (i) pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii)
pursuant to an available exemption from registration under the Securities Act
and applicable state securities laws and, if requested by the Company, upon
delivery by the Holder of an opinion of counsel satisfactory to the Company to
the effect that the proposed transfer is exempt from registration under the
Securities Act and applicable state securities laws.  Any transfer or purported
transfer of the Securities in violation of this Section 12 shall be voidable by
the Company.  The Company shall not register any transfer of the Securities in
violation of this Section 12.  The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 12.
 
13. Amendments and Waivers.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.  Any waiver or amendment effected in
accordance with this Section 13 shall be binding upon the Holder of any Shares
purchased under this Warrant at the time outstanding (including securities into
which such Shares have been converted), each future holder of all such Shares
and the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
14. Restrictions.  By acceptance hereof, the Holder acknowledges that the Shares
acquired upon the exercise of this Warrant have restrictions upon their resale
imposed by state and federal securities laws.
 
15. Governing Law.  This Warrant, and all related matters, whether in contracts
or tort, in law or in equity, or otherwise, shall be governed by the laws of the
State of Texas, without regard to choice of law or conflict of law principles
that direct the application of the laws of a different state.
 
16. Venue.  All disputes and controversies arising out of or in connection with
this Warrant shall be resolved exclusively by the state and federal courts
located in Travis County, Texas, and each party hereto agrees to submit to the
jurisdiction of said courts and agrees that venue shall lie exclusively with
such courts.
 
17. Waiver of Jury Trial.  THE COMPANY AND THE HOLDER EACH HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS WARRANT.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
This Warrant is issued effective as of the date first set forth above.


ROCKDALE RESOURCES CORPORATION,
a Colorado corporation
 
By: /s/Marc Spezialy  
                               Marc Spezialy, Chief Executive Officer
 
 
5

--------------------------------------------------------------------------------

 

SUBSCRIPTION


Rockdale Resources Corporation
Attention:  Corporate Secretary


The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant to Purchase Common Stock issued by Rockdale Resources Corporation, a
Colorado corporation (the “Company”) and held by the undersigned, ___________
shares of Common Stock of the Company.
 
Choose one below:
 
 
 
Payment of the Exercise Price per Share required under the Warrant accompanies
this Subscription.
     
OR
         
 
 
The undersigned elects to exercise this Warrant pursuant to the net issue
exercise provisions of Section 5.

 
The undersigned hereby represents and warrants that the undersigned is acquiring
such Shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such Shares or any part thereof.
 
Date:                                           
 
WARRANTHOLDER:

EXHIBIT *** DO NOT SIGN
 

 
Signature
    Print Name     Title     Address     Name in which Shares should be
registered  

 
 
 

--------------------------------------------------------------------------------

 